EXHIBIT 10.1

SUBSCRIPTION AGREEMENT

QuickLogic Corporation

1277 Orleans Drive

Sunnyvale, CA 94089

Gentlemen:

The undersigned (the “Investor”) hereby confirms its agreement with QuickLogic
Corporation, a Delaware corporation (the “Company”), as follows:

1. This Subscription Agreement, including the Terms and Conditions for Purchase
of Units attached hereto as Annex I (collectively, this “Agreement”) is made as
of the date set forth below between the Company and the Investor.

2. The Company has authorized the sale and issuance to certain investors of up
to an aggregate of 4,305,929 units (the “Units”), subject to adjustment by the
Company’s Board of Directors, with each Unit consisting of (i) one share (the
“Share,” collectively, the “Shares”) of its common stock, par value $0.001 per
share (the “Common Stock”), and (ii) one warrant (the “Warrant,” collectively,
the “Warrants”) to purchase 0.75 of a share of Common Stock (and the fractional
amount being the “Warrant Ratio”), in substantially the form attached hereto as
Exhibit B, for a purchase price of $1.45 per Unit (the “Purchase Price”). Units
will not be issued or certificated. The Shares and Warrants are immediately
separable and will be issued separately. The shares of Common Stock issuable
upon exercise of the Warrants are referred to herein as the “Warrant Shares”
and, together with the Shares, the Units and the Warrants, are referred to
herein as the “Securities”).

3. The offering and sale of the Units (the “Offering”) are being made pursuant
to (a) an effective Registration Statement on Form S-3, No. 333-161501 (the
“Registration Statement”) filed by the Company with the Securities and Exchange
Commission (the “Commission”), including the Prospectus contained therein (the
“Base Prospectus”), (b) if applicable, certain “free writing prospectuses” (as
that term is defined in Rule 405 under the Securities Act of 1933, as amended
(the “Act”)), that have been or will be filed with the Commission and delivered
to the Investor (or made available to the Investor by the filing by the Company
of an electronic version thereof with the Commission) on or prior to the date
hereof (the “Issuer Free Writing Prospectus”), containing certain supplemental
information regarding the Units, the terms of the Offering and the Company and
(c) a Prospectus Supplement (the “Prospectus Supplement” and, together with the
Base Prospectus, the “Prospectus”) containing certain supplemental information
regarding the Units and terms of the Offering that has been or will be filed
with the Commission and delivered to the Investor (or made available to the
Investor by the filing by the Company of an electronic version thereof with the
Commission).

4. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the Units set forth
below for the aggregate purchase price set forth below. The Units shall be
purchased pursuant to the Terms and Conditions for Purchase of Units attached
hereto as Annex I and incorporated herein by this reference as if fully set
forth herein. The Investor acknowledges that the Offering is not being
underwritten by the placement agent (the “Placement Agent”) named in the
Prospectus Supplement and that there is no minimum offering amount.



--------------------------------------------------------------------------------

5. The manner of settlement of the Shares included in the Units purchased by the
Investor shall be as follows:

Delivery by crediting the account of the Investor’s prime broker (as specified
by such Investor on Exhibit A annexed hereto) with the Depository Trust Company
(“DTC”) through its Deposit/Withdrawal At Custodian (“DWAC”) system, whereby
Investor’s prime broker shall initiate a DWAC transaction on the Closing Date
using its DTC participant identification number, and released by American Stock
Transfer & Trust Company, the Company’s transfer agent (the “Transfer Agent”),
at the Company’s direction. NO LATER THAN ONE (1) BUSINESS DAY AFTER THE
EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 

  (I) DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER AGENT
TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND

 

  (II) REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE UNITS BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING
ACCOUNT:

JPMorgan Chase Bank, N.A.

ABA # 021000021

Account Name: QuickLogic Corporation

Account Number: 806033411, Quick Logic Escrow Account

Attention: Audrey Mohan

Tel: (212) 623-5087

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER IN A
TIMELY MANNER AND (B) ARRANGE FOR SETTLEMENT BY WAY OF DWAC IN A TIMELY MANNER.
IF THE INVESTOR DOES NOT DELIVER THE AGGREGATE PURCHASE PRICE FOR THE UNITS OR
DOES NOT MAKE PROPER ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES
AND WARRANTS MAY NOT BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY
BE EXCLUDED FROM THE CLOSING ALTOGETHER.

6. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”) or
an Associated Person (as such term is defined under FINRA’s NASD Membership and
Registration Rules Section 1011) as of the Closing, and (c) neither the Investor
nor any group of Investors (as identified in a public filing made with the
Commission) of which the Investor is a part in connection with the Offering of
the Units, acquired, or obtained the right to acquire, 20% or more of the Common
Stock (or securities convertible into or exercisable for Common Stock) or the
voting power of the Company on a post-transaction basis. Exceptions:

 

- 2 -



--------------------------------------------------------------------------------

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

7. The executed Warrant shall be delivered in accordance with the terms thereof.

8. The Investor represents that it has received (or otherwise had made available
to it by the filing by the Company of an electronic version thereof with the
Commission) the Base Prospectus, declared effective by the Commission on
September 2, 2009, which is a part of the Company’s Registration Statement, the
documents incorporated by reference therein and any free writing prospectus
(collectively, the “Disclosure Package”), prior to or in connection with the
receipt of this Agreement. The Investor acknowledges that, prior to the delivery
of this Agreement to the Company, the Investor will receive certain additional
information regarding the Offering, including pricing information (the “Offering
Information”). Such information may be provided to the Investor by any means
permitted under the Act, including the Prospectus Supplement, a free writing
prospectus and oral communications.

9. No offer by the Investor to buy Units will be accepted and no part of the
Purchase Price will be delivered to the Company until the Investor has received
(or made available to the Investor by the filing by the Company of an electronic
version thereof with the Commission) the Offering Information and the Company
has accepted such offer by countersigning a copy of this Agreement, and any such
offer may be withdrawn or revoked, without obligation or commitment of any kind,
at any time prior to the Company (or the Placement Agent on behalf of the
Company) sending (orally, in writing or by electronic mail) notice of its
acceptance of such offer. An indication of interest will involve no obligation
or commitment of any kind until the Investor has received (or made available to
the Investor by the filing by the Company of an electronic version thereof with
the Commission) the Offering Information and this Agreement is accepted and
countersigned by or on behalf of the Company.

10. The Company acknowledges that the only material, non-public information
relating to the Company or its subsidiaries that the Company, its employees or
agents has provided to the Investor in connection with the Offering prior to the
date hereof is the existence of the Offering, and the Investor has agreed to
maintain the confidentiality of this information until such information has been
publicly disclosed as provided in Section 13 of the Terms and Conditions set
forth on Annex I hereof. The Company understands and confirms that the Investors
will rely on the foregoing representation in effecting transactions in
securities of the Company. All of the disclosure furnished by or on behalf of
the Company to the Investor regarding the Company, its business and the
transactions contemplated hereby, including the Disclosure Package, is true and
correct as of the date of such disclosure and did not or does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading.

 

- 3 -



--------------------------------------------------------------------------------

Number of Units:    

 

Purchase Price Per Unit: $    

 

Aggregate Purchase Price: $    

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Dated as of: November     , 2009       INVESTOR  

 

By:        

Print Name:    

Title:        

Address:      

Agreed and Accepted

this          day of November, 2009:

QUICKLOGIC CORPORATION

 

By:    

Title:

 

- 4 -



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF UNITS

1. Authorization and Sale of the Units. Subject to the terms and conditions of
this Agreement, the Company has authorized the sale of the Units.

2. Agreement to Sell and Purchase the Units; Placement Agent.

2.1 At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Units set forth on the last page of
the Agreement to which these Terms and Conditions for Purchase of Units are
attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.

2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Units to them. The Investor and the Other Investors
are hereinafter sometimes collectively referred to as the “Investors,” and this
Agreement and the Subscription Agreements executed by the Other Investors are
hereinafter sometimes collectively referred to as the “Agreements.”

2.3 Investor acknowledges that the Company has agreed to pay Needham & Company,
LLC (the “Placement Agent”) a fee (the “Placement Fee”) in respect of the sale
of Units to the Investor.

2.4 The Company has entered into a Placement Agency Agreement, dated
November 17, 2009 (the “Placement Agreement”), with the Placement Agent that
contains certain representations, warranties, covenants and agreements of the
Company that may be relied upon by the Investor, which shall be a third party
beneficiary thereof.

2.5 The Company covenants and agrees to use its best efforts to keep the
Registration Statement effective until the earlier of (x) such time as all of
the Shares and Warrant Shares issued or issuable can be sold by the Investor or
its affiliates immediately without compliance with the registration requirements
of the Act pursuant to Rule 144 under the Act and (y) the date all of the Shares
and Warrant Shares issued or issuable shall have been sold by the Investor and
its affiliates.

3. Closings and Delivery of the Shares and Funds.

3.1 Closing. The completion of the purchase and sale of the Units (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agent, and of which the Investors will be
notified in advance by the Placement Agent, in accordance with Rule 15c6-1
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). At the Closing, (a) the Company shall cause the Transfer Agent to deliver
to the Investor the number of Shares included in the Units set forth on the
Signature Page registered in the name of the Investor or, if so indicated on the
Investor Questionnaire attached hereto as Exhibit A, in the name of a nominee
designated by the Investor, (b) the Company shall cause to be delivered to the
Investor a Warrant to purchase a number of whole Warrant Shares determined by
multiplying the number of Shares included in the Units set forth on the
signature page by the Warrant Ratio and

 

- 5 -



--------------------------------------------------------------------------------

rounding down to the nearest whole number and (c) the aggregate purchase price
for the Units being purchased by the Investor will be delivered by the Escrow
Agent on behalf of the Investor to the Company.

3.2 Conditions to the Obligations of the Parties.

(a) Conditions to the Company’s Obligations. The Company’s obligation to issue
and sell the Units to the Investor shall be subject to: (i) the receipt by the
Company of the purchase price for the Units being purchased hereunder as set
forth on the Signature Page and (ii) the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing Date.

(b) Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Units will be subject to (or waiver by the Investor of) the
accuracy of (a) the representations and warranties made by the Company and the
fulfillment of those undertakings of the Company to be fulfilled prior to the
Closing Date, including without limitation, those contained in the Placement
Agreement, and (b) to the condition that the Placement Agent shall not have:
(i) terminated the Placement Agreement pursuant to the terms thereof or
(ii) determined that the conditions to the closing in the Placement Agreement
have not been satisfied. The Investor’s obligations are expressly not
conditioned on the purchase by any or all of the Other Investors of the Units
that they have agreed to purchase from the Company.

3.3 Delivery of Funds.

No later than one (1) business day after the execution of this Agreement by the
Investor and the Company, the Investor shall remit by wire transfer the amount
of funds equal to the aggregate purchase price for the Units being purchased by
the Investor to the following account designated by the Company and the
Placement Agent pursuant to the terms of that certain Escrow Agreement (the
“Escrow Agreement”) dated as of the date hereof, by and among the Company, the
Placement Agent and JPMorgan Chase Bank, N.A. (the “Escrow Agent”):

JPMorgan Chase Bank, N.A.

ABA # 021000021

Account Name: QuickLogic Corporation

Account Number: 806033411, Quick Logic Escrow Account

Attention: Audrey Mohan

Tel: (212) 623-5087

Such funds shall be held in escrow until the Closing and delivered by the Escrow
Agent on behalf of the Investors to the Company upon the satisfaction, in the
sole judgment of the Placement Agent, of the conditions set forth in
Section 3.2(b) hereof. The Placement Agent shall have no rights in or to any of
the escrowed funds, unless the Placement Agent and the Escrow Agent are notified
in writing by the Company in connection with the Closing that a portion of the
escrowed funds shall be applied to the Placement Fee. The Company agrees to
indemnify and hold the Escrow Agent harmless from and against any and all
losses, costs, damages, expenses and claims (including, without limitation,
court costs and reasonable attorneys fees) (“Losses”) arising under this
Section 3.3 or otherwise with respect to the funds held in escrow pursuant
hereto or arising under the Escrow

 

- 6 -



--------------------------------------------------------------------------------

Agreement, unless it is finally, judicially determined that such Losses resulted
directly from the willful misconduct or gross negligence of the Escrow Agent.
Anything in this Agreement to the contrary notwithstanding, in no event shall
the Escrow Agent be liable for any special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Escrow Agent has been advised of the likelihood of such loss or damage
and regardless of the form of action.

3.4 Delivery of Shares.

No later than one (1) business day after the execution of this Agreement by the
Investor and the Company, the Investor shall direct the broker-dealer at which
the account or accounts to be credited with the Shares being purchased by such
Investor are maintained, which broker/dealer shall be a DTC participant, to set
up a DWAC instructing American Stock Transfer & Trust Company, the Company’s
Transfer Agent, to credit such account or accounts with the Shares. Such DWAC
instruction shall indicate the settlement date for the deposit of the Shares,
which date shall be provided to the Investor by the Placement Agent.
Simultaneously with the delivery to the Company by the Escrow Agent of the funds
held in escrow pursuant to Section 3.3 above, the Company shall direct the
Transfer Agent to credit the Investor’s account or accounts with the Shares
pursuant to the information contained in the DWAC.

4. Representations, Warranties and Covenants of the Investor.

The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent that:

4.1 The Investor (a) is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in securities
presenting an investment decision like that involved in the purchase of the
Units, including investments in securities issued by the Company and investments
in comparable companies, (b) has answered all questions on the Signature Page
and the Investor Questionnaire and the answers thereto are true and correct as
of the date hereof and will be true and correct as of the Closing Date and
(c) in connection with its decision to purchase the number of Units set forth on
the Signature Page, has received and is relying only upon the Disclosure Package
and the documents incorporated by reference therein and the Offering
Information.

4.2(a) The Investor understands and acknowledges that no action has been or will
be taken in any jurisdiction outside the United States by the Company or the
Placement Agent that would permit an offering of the Securities, or possession
or distribution of offering materials in connection with the issue of the
Securities in any jurisdiction outside the United States where action for that
purpose is required, (b) if the Investor is outside the United States, it will
comply with all applicable laws and regulations in each foreign jurisdiction in
which it purchases, offers, sells or delivers Securities or has in its
possession or distributes any offering material, in all cases at its own expense
and (c) the Placement Agent is not authorized to make and has not made any
representation, disclosure or use of any information in connection with the
issue, placement, purchase and sale of the Units, except as set forth or
incorporated by reference in the Base Prospectus or the Prospectus Supplement or
any Issuer Free Writing Prospectus.

4.3(a) The Investor has full right, power, authority and capacity to enter into
this Agreement and to consummate the transactions contemplated hereby and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and (b) this Agreement

 

- 7 -



--------------------------------------------------------------------------------

constitutes a valid and binding obligation of the Investor enforceable against
the Investor in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and except as to the enforceability of any rights to
indemnification or contribution that may be violative of the public policy
underlying any law, rule or regulation (including any federal or state
securities law, rule or regulation).

4.4 The Investor understands that nothing in this Agreement, the Prospectus, the
Disclosure Package, the Offering Information or any other materials presented to
the Investor in connection with the purchase and sale of the Units constitutes
legal, tax or investment advice. The Investor has consulted such legal, tax and
investment advisors and made such investigation as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of Units.
The Investor also understands that there is no established public trading market
for the Warrants being offered in the Offering, and that the Company does not
expect such a market to develop. In addition, the Company does not intend to
apply for listing the Warrants on any securities exchange. Without an active
market, the liquidity of the Warrants will be limited.

4.5 Since the date on which the Placement Agent first contacted the Investor
about the Offering, the Investor has not disclosed any information regarding the
Offering to any third parties (other than its legal, accounting and other
advisors that are subject to an obligation of confidentiality) and has not
engaged in any transactions involving the securities of the Company (including,
without limitation, any Short Sales involving the Company’s securities). The
Investor covenants that it will not engage in any transactions involving the
securities of the Company (including Short Sales) or disclose any information
about the Offering (other than to its legal, accounting and other advisors that
are subject to an obligation of confidentiality) prior to the time that the
transactions contemplated by this Agreement are publicly disclosed. The Investor
agrees that it will not use any of the Securities acquired pursuant to this
Agreement to cover any short position in the Common Stock if doing so would be
in violation of applicable securities laws. For purposes hereof, “Short Sales”
include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act, (but shall not be
deemed to include the location and/or reservation borrowable shares of Common
Stock).

4.6 The Investor understands and agrees that the $1 million participation
minimum applicable to the certain investors in the Offering set forth on Exhibit
B hereto is material to the Company and other investors in the Offering. The
Investor hereby agrees that it will not enter into transactions designed to
allow another party or parties to circumvent this minimum by entering into,
without limitation, swap agreements to confer the economic risks and/or benefits
of the transaction contemplated hereby to such other party or parties. The
Investor hereby agrees with the Company that, from the date hereof until the
Investor no longer holds any shares of Common Stock or Warrants (such period,
the “Restriction Period”), except for Permitted Transactions (as defined below),
the Investor will not enter into any swap or other contract to sell,
hypothecate, or otherwise dispose of (or enter into any transaction which is
designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the Investor or any affiliate of the Investor or any
person in privity with the Investor or any affiliate of the Investor), directly
or indirectly, or establish or increase a put equivalent position or liquidate
or decrease a call equivalent position within the meaning of Section 16 of the
Exchange Act with respect to, any shares of Common Stock or stock or securities
convertible into or exercisable or exchangeable

 

- 8 -



--------------------------------------------------------------------------------

for shares of Common Stock beneficially owned, held or hereafter acquired by the
Investor (the “Company Securities”). As used herein, (i) “Permitted
Transactions” shall include any sale, whether marked as a long sale or a short
sale, of shares of Common Stock, Warrants, Warrant Shares or any other Company
Securities, (ii) the location and/or reservation of borrowable shares of Common
Stock, (iii) the pledging of any Company Securities in connection with a bona
fide margin account or other loan or financing arrangement secured by the
Company Securities or (iv) the trading of any options listed or quoted on a
stock exchange or automated quotation system. The Company hereby covenants and
agrees to use commercially reasonable efforts (i) to enforce the provisions that
are substantially similar to those contained above as set forth in subscription
agreements signed by other investors in the Offering, (ii) to prevent any
transactions restricted by such covenants and (iii) not to amend or waive such
covenants by any other investor in the Offering.

4.7 The Investor is acquiring the Securities for its own account, not as a
nominee or agent; provided, however, that by making the representations herein,
the Investor does not agree to hold any of the Securities for any minimum or
other specific term and reserves the right to resell or otherwise dispose of the
Securities at any time, subject to compliance with applicable federal or state
securities laws, rules or regulations. The Investor is acquiring the Securities
hereunder in the ordinary course of its business and does not presently have any
agreement or understanding, directly or indirectly, with any third party to
acquire, sell, transfer, or distribute any of the Securities.

5. Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Shares and
Warrants being purchased and the payment therefor. The Placement Agent shall be
a third party beneficiary with respect to the representations, warranties and
agreements of the Investor in Section 4 hereof.

6. Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
(c) will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electronic confirmation of
receipt and will be delivered and addressed as follows:

 

- 9 -



--------------------------------------------------------------------------------

(a) if to the Company, to:

QuickLogic Corporation

1277 Orleans Drive

Sunnyvale, CA 94089

Attention: Patricia E. Hart, General Counsel

Facsimile: (408) 990-4040

with copies to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

650 Page Mill Road

Palo Alto, CA 94304

Attention: Glenn J. Luinenburg, Esq.

Facsimile: (650) 493-6811

(b) if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

7. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.

8. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.

9. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

10. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

11. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof with
the Commission).

12. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of Units to such Investor.

 

- 10 -



--------------------------------------------------------------------------------

13. Press Release. The Company and the Investor agree that the Company shall,
prior to the opening of the financial markets in New York City on the business
day immediately after the date hereof (a) issue a press release announcing the
Offering and disclosing all material information regarding the Offering and
(b) file a current report on Form 8-K with the Securities and Exchange
Commission including, but not limited to, a form of this Agreement and the
Warrant, each as an exhibit thereto. From and after the issuance of such press
release, the Company shall have publicly disclosed all material, non-public
information (if any) delivered to any of the Investor by the Company or any of
its subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated by this Agreement. The
Company and each Investor shall consult with each other in issuing any other
press releases with respect to the transactions contemplated hereby, and neither
the Company nor any Investor shall issue any such press release nor otherwise
make any such public statement without the prior consent of the Company, with
respect to any press release of any Investor, or without the prior consent of
each Investor, with respect to any press release of the Company, which consent
shall not unreasonably be withheld or delayed, except if such disclosure is
required by law, in which case the disclosing party shall promptly provide the
other party with prior notice of such public statement or communication.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Investor, or include the name of any Investor in any filing with the
Commission or any regulatory agency or trading market, without the prior written
consent of such Investor, except (a) as required by federal securities law in
connection with the filing of final Transaction Documents (including signature
pages thereto) with the Commission and (b) to the extent such disclosure is
required by law or trading market regulations, in which case the Company shall
provide the Investor with prior notice of such disclosure permitted under this
clause (b).

14. Lock-Up. The Company acknowledges that it is subject to a lock-up period for
a period of ninety (90) days from the date of the Prospectus Supplement (the
“Lock-Up Period”) pursuant to Section 4(k) of the Placement Agreement, which
provides that that the Company will not, without the prior written consent of
Placement Agent, directly or indirectly offer, sell, assign, transfer, pledge,
contract to sell, or otherwise dispose of, any shares of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock,
other than the Company’s sale of the Units hereunder and the issuance of
restricted Common Stock or options to acquire Common Stock pursuant to the
Company’s employee benefit plans, qualified stock option plans or other employee
compensation plans as such plans are in existence on the date hereof and
described in the Prospectus and the issuance of Common Stock pursuant to the
valid exercises of options, warrants or rights outstanding on the date hereof.

15. Participation in Future Financing.

(a) From the date hereof until the date that is the 12-month anniversary of the
Closing Date, upon any issuance by the Company or any of its Subsidiaries of
Common Stock or Common Stock Equivalents (as defined below) for cash
consideration (a “Subsequent Financing”), each Investor shall have the right to
participate in up to an amount of the Subsequent Financing (that is not an
Exempt Issuance) equal to 50% of the Subsequent Financing (the “Participation
Maximum”) on the same terms, conditions and price provided for in the Subsequent
Financing. “Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options,

 

- 11 -



--------------------------------------------------------------------------------

warrants or other instrument that is at any time convertible into or exercisable
or exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

(b) In the event the Company proposes to undertake a Subsequent Financing, it
shall give each Investor written notice of its intention (the “Pre-Notice”),
describing in reasonable detail the proposed terms of such Subsequent Financing,
including the securities to be issued, their estimated price and the general
terms upon which the Company proposes to issue the same. Each Investor shall
have three (3) days after any such Pre-Notice is mailed or delivered or
electronically delivered via email to provide an indication of interest to
participate in the Subsequent Financing under the proposed financing terms and
stating therein the quantity of new securities to be purchased (the “Indication
of Interest”). If the Company does not receive an Indication of Interest from a
Investor, such Investor shall be deemed to have notified the Company that it
does not elect to participate.

(c) At least three (3) Trading Days prior to the anticipated closing date of the
Subsequent Financing, the Company shall deliver to each Investor who provided an
Indication of Interest a written notice of its intention to close the Subsequent
Financing (“Closing Notice”), which Closing Notice will update any of the
information regarding the proposed terms of such Subsequent Financing provided
in the Pre-Notice.

(d) Any Investor that continues to want to participate in such Subsequent
Financing must provide written confirmation to the Company by not later than
5:30 p.m. (New York City time) on the second (2nd) Trading Day after receipt of
the Closing Notice that such Investor is willing to participate in the
Subsequent Financing, the amount of the Investor’s participation, and
representing and warranting that the Investor has such funds ready, willing, and
available for investment on the terms set forth in the Closing Notice. If the
Company receives no such notice from a Investor as of such second (2nd) Trading
Day, such Investor shall be deemed to have notified the Company that it does not
elect to participate.

(e) If by 5:30 p.m. (New York City time) on the second (2nd) Trading Day after
all of the Investors have received the Closing Notice, notifications by the
Investors of their willingness to participate in the Subsequent Financing (or to
cause their designees to participate) is, in the aggregate, less than the total
amount of the Subsequent Financing, then the Company may effect the remaining
portion of such Subsequent Financing on the terms set forth in the Closing
Notice.

(f) If by 5:30 p.m. (New York City time) on the second (2nd) Trading Day after
all of the Investors have received the Closing Notice, the Company receives
responses to a Closing Notice from Investors seeking to purchase more than the
aggregate amount of the Participation Maximum, each such Investor shall have the
right to purchase its Pro Rata Portion (as defined below) of the Subsequent
Financing. “Pro Rata Portion” means the ratio of (x) the Subscription Amount of
Securities purchased on the Closing Date by a Investor participating under this
Section 15 and (y) the sum of the aggregate Subscription Amounts of Securities
purchased on the Closing Date by all Investors participating under this
Section 15.

(g) The Company must provide the Investors with a second Pre-Notice, and the
Investors will again have the right of participation set forth above in this
Section 15, if the Subsequent Financing subject to the initial Closing Notice is
not consummated for any reason

 

- 12 -



--------------------------------------------------------------------------------

on the terms set forth in such Closing Notice within 30 Trading Days after the
date of the initial Closing Notice.

(h) Notwithstanding the foregoing, this Section 15 shall not apply in respect of
an Exempt Issuance. “Exempt Issuance” means the issuance of (a) the Shares and
Warrant Shares sold hereunder; (b) securities sold pursuant to a registered
public offering; (c) shares of Common Stock or options to employees, officers or
directors of, or consultants or advisors to, the Company pursuant to any stock
or option plan duly adopted for such purpose, by the Board of Directors or the
Company’s Compensation Committee, (d) securities upon the exercise or exchange
of or conversion of any Securities issued hereunder and/or other securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise price, exchange price
or conversion price of such securities, (e) securities issued in connection with
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company (the primary purpose of which is not to
raise equity capital), (f) shares of Common Stock by reason of a stock split,
combination or dividend, (g) securities issued to banks, equipment lessors or
other financial institutions in connection with loans made to the Company,
(h) securities issued to suppliers or third party service providers in
connection with the provision of goods or services (the primary purpose of which
is not to raise equity capital), or (i) securities issued or issuable in
connection with sponsored research, collaboration, technology license,
development, OEM, marketing or other similar agreements or strategic
partnerships approved by the board of directors of the Company.

(i) Notwithstanding the foregoing, this Section 15 shall not apply in respect
with respect to Subsequent Financings if the issuance of such new securities
would result in a breach of the rules or regulations of the NASDAQ Global
Market, except that such limitation shall not apply in the event that the
Company obtains, at its election, the approval of its stockholders as required
by the applicable rules of the Nasdaq Global Market for issuances of Common
Stock in excess of such amount.

16. Termination. In the event that the Placement Agreement is terminated by the
Placement Agent pursuant to the terms thereof, this Agreement shall terminate
without any further action on the part of the parties hereto.

 

- 13 -



--------------------------------------------------------------------------------

EXHIBIT A

QUICKLOGIC CORPORATION

INVESTOR QUESTIONNAIRE

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

1.    The exact name that your Shares and Warrants are to be registered in. You
may use a nominee name if appropriate:   

 

   2.    The relationship between the Investor and the registered holder listed
in response to item 1 above:   

 

   3.    The mailing address of the registered holder listed in response to item
1 above:   

 

   4.    The Social Security Number or Tax Identification Number of the
registered holder listed in the response to item 1 above:   

 

   5.    Name of DTC Participant (broker-dealer at which the account or accounts
to be credited with the Shares are maintained):   

 

   6.    DTC Participant Number:   

 

   7.    Name of Account at DTC Participant being credited with the Shares:   

 

   8.    Account Number at DTC Participant being credited with the Shares:   

 

  